—In a products liability action, the defendant C.R. Bard, Inc., appeals from an order of the Supreme Court, Nassau County (Winslow, J.), dated January 24, 2002, which denied its motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
It is well settled that the proponent of a summary judgment motion has the burden of establishing its prima facie entitlement to judgment as a matter of law by presenting sufficient evidence to eliminate any triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562). The defendant C.R. Bard, Inc. (hereinafter the defendant) failed to sustain its burden of establishing its prima facie entitlement to summary judgment, as the affidavit submitted in support of the motion was conclusory and unsupported by any evidence (see Felter v Mercy Community Hosp. of Port Jervis, 244 AD2d 385; Firesearch Corp. v Micro Computer Controls Corp., 240 AD2d 365).
*325Accordingly, the Supreme Court correctly denied that branch of the motion which was for summary judgment, regardless of the sufficiency of the opposing papers, as the defendant did not sustain its prima facie burden (see Quinn v Nyack Hosp., 286 AD2d 675; Cicolello v Limb, 216 AD2d 434).
The defendant’s remaining contentions are without merit. Smith, J.P., O’Brien, H. Miller and Cozier, JJ., concur.